Citation Nr: 1641180	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a higher initial rating for undiagnosed illness manifested by joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, currently rated 20 percent prior to April 23, 2007, and 40 percent from April 23, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for joint and muscle pain and numbness, right shoulder, cervical spine; gastrointestinal disorder; headaches; fatigue; Raynaud's type symptoms (body temperature changes); anxiety disorder manifested by mood swings, lack of concentration, and memory loss, due to undiagnosed illness, with an initial rating of 20 percent, effective July 26, 2001.

The Veteran appealed the rating decision's assigned initial rating, and in February 2007, the Board remanded the claim for additional development.  Following completion of the development requested in the February 2007 remand, in a September 2007 rating decision, the VA Appeals Management Center (AMC) granted separate evaluations of 10 percent for joint and muscle pain involving the right shoulder and cervical spine; 10 percent for gastrointestinal disorder with complaints of body temperature changes (Raynaud's type symptoms) manifested by undiagnosed illness; 10 percent for headaches manifested by undiagnosed illness; and 10 percent for undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue manifested by undiagnosed illness, all effective July 26, 2001. 

The Board also notes that in the September 2007 rating decision, the AMC assigned the rating of 10 percent for joint and muscle pain involving the right shoulder and cervical spine, manifested by undiagnosed illness, under Diagnostic Code 8850-5025, effective July 26, 2001.  In a May 2008 rating decision, the RO increased the rating from 10 percent to 20 percent, effective July 26, 2001.  In August 2012, the Board again remanded the claim for additional development.  Subsequently, in a January 2013 rating decision, the AMC increased the rating for the joint and muscle pain characterized as involving the right shoulder, cervical spine, knees, ankles and hips, manifested by undiagnosed illness, to 40 percent, effective September 5, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2013, the Board issued a decision that in pertinent part, (1) denied an initial rating in excess of 20 percent for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, prior to April 23, 2007; (2) granted a staged initial rating of 40 percent, but no higher, for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, from April 23, 2007; and (3) denied an initial rating in excess of 40 percent for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, from September 5, 2012.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to an initial rating for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips in excess of 20 percent prior to April 23, 2007 and in excess of 40 percent from April 23, 2007.  In a September 2014 Memorandum Decision, the Court vacated these aspects of the Board's decision, and remanded them to the Board for further proceedings consistent with the Court's decision.  

In the September 2014 Memorandum Decision, the Court also found that the issue of entitlement to a TDIU was reasonably indicated by the evidence and that although the Board had jurisdiction to consider the claim, it failed to provide analysis of the evidence as to possible TDIU entitlement pursuant to 38 C.F.R. § 4.16.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  The Court therefore vacated that portion of the Board's decision failing to adjudicate the issue of entitlement to a TDIU and remanded the matter for further proceedings consistent with its decision.  In compliance with the Court's decision, the Board finds that the issue of entitlement to a TDIU is properly on appeal before the Board, as listed on the title page of this decision.

The Board most recently remanded the claims for additional development in April 2015.  

In May 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected undiagnosed illness manifested by joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, as well as entitlement to a TDIU.  Unfortunately, the Board finds that another Remand is necessary before these issues can be adjudicated by the Board on the merits.  

The Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips has been evaluated under Diagnostic Codes 8850-5025.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.  Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  The Veteran asserts entitlement to separate disability ratings for each affected joint arising from his service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips in lieu of a single rating by analogy under Diagnostic Code 5025 for fibromyalgia.  The Court's September 2014 Memorandum Decision found that the Board also failed to discuss the possible applicability of other diagnostic codes under which a rating in excess of 40 percent could be assigned.

In its April 2015 Remand, the Board emphasized that the evaluation of the separate body part manifestations of the Veteran's joint and muscle pain disability, as well as the assignment of the appropriate diagnostic codes, was a determination for the RO in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a Veteran is prejudiced by a lack of RO consideration of the merits of a claim or matter).  As such, the Board remanded the issue so that the RO could determine whether separate diagnostic codes were applicable for the different body part manifestations of the Veteran's joint and muscle pain, and then determine if combining the separate ratings for the different body part manifestations of the Veteran's joint and muscle pain provided a higher rating than those currently assigned by analogy under Diagnostic Code 5025.  Specifically, the Board's Remand explicitly directed the RO/AMC to "determine the separate diagnostic codes for the different body part manifestations of the Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, based on the rating criteria that most accurately reflect the Veteran's symptoms," and then to "determine if combining the separate ratings for different body part manifestations of the Veteran's disability provides higher ratings than those currently assigned by analogy under Diagnostic Code 5025."

The Veteran was provided with additional VA examinations relevant to his multiple joint and muscle pain disability in February 2016.  The examiner opined that fibromyalgia was likely the source of all the Veteran's joint and muscle pains in the neck, right shoulder, hips, knees, and ankles, and that the Veteran demonstrated normal, albeit painful, ranges of motion in these joints.  

However, rather than determine the separate diagnostic codes for the different body part manifestations of the Veteran's service-connected joint and muscle pain based on the rating criteria that most accurately reflected the Veteran's symptoms, as explicitly directed in the Board's April 2015 Remand, the RO simply issued a blanket statement that "the evidence does not show that your disabilities meet the requirement for separate evaluations," and that, "You have normal range of motion with painful motion.  There is no evidence to support separate evaluations for your separate [a]ffected joints at this time, or at any time during the claims process."  Significantly, separate diagnostic codes for the different body part manifestations of the Veteran's service-connected multiple joint and muscle pain were neither identified nor discussed.

As discussed by the Veteran's attorney in his March 2016 correspondence, joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the RO must determine the separate diagnostic codes applicable for manifestations of each affected joint of the Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, based on the rating criteria that most accurately reflect the Veteran's symptoms, and then readjudicate the claim under those criteria, as explicitly directed by the Board's previous April 2015 Remand.

With respect to the issue of entitlement to a TDIU, the Veteran's attorney submitted an "Employability Evaluation" dated in January 2015 that he obtained from a Certified Rehabilitation Counselor with a Master of Science degree.  The private counselor indicated that, given the continuity of the medical records and interviews with the Veteran and his spouse, it was her vocational opinion that the Veteran would not have been able to secure and follow competitive employment from 1998 due to his service-connected disabilities.  Based on this additional evidence, the Board finds that the Veteran should be provided with a VA examination to determine the functional impact that his service-connected disabilities have, either alone or in concert, on his ability to secure and maintain a substantially gainful occupation.  Thus, remand is required to obtain the appropriate examination.

Accordingly, the case is REMANDED for the following action:

1. Determine the separate diagnostic codes applicable for the manifestations of each affected joint of the Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, based on the rating criteria that most accurately reflect the Veteran's symptoms.

2.  Thereafter, taking into account all of the evidence of record, readjudicate entitlement to higher initial ratings for the service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.  In particular, determine if combining the separate ratings for each affected joint of the Veteran's disability provides higher ratings than those currently assigned by analogy under Diagnostic Code 5025.  Choose the outcome most favorable to the Veteran.

3.  Schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.

The examiner is asked to assess the Veteran's service-connected disabilities and provide a detailed description of their functional effect, either alone, or in combination, on the Veteran's ability to secure and follow substantially gainful employment.  When performing this evaluation, the examiner should ignore the effects of the Veteran's age and any non-service connected disabilities.  The examiner is asked to specifically reference the January 2015 "Employability Evaluation" obtained by the Veteran's attorney from a private Certified Rehabilitation Counselor.

4.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, then provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




